Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species F (Figure 8) and Species c (Figure 10), is acknowledged.  Election was made with traverse in the reply filed November 22, 2021.  Claims 4, 12, 17-22, 28, and 29 were canceled by Applicant.
Applicant’s traversal is on the grounds that all inventions could be examined without a serious burden.  This is found not persuasive because the entire application contains a number of species that are patentably distinct from one another and including divergent claimed subject matter that separates the species.  Such recognized divergent subject matter separating the species is a burden to examination.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bridge portion see below) for further detail.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification should be amended to provide proper antecedent basis for the claim limitation the second quantity of material is a second polymeric quantity of material.  Examiner respectfully notes that although para. 0048 discloses that cover wall portion 154 (i.e. a second quantity of material) is a second quantity of polymeric material, para. 0046, which refers to elected Species c (Figure 10), does not.  Examiner respectfully suggests that para. 0046 be amended to clarify that cover wall portion 146 (i.e. the second quantity of material) can be a second quantity of polymeric material.  Examiner further respectfully asserts that support for this amendment can be found in at least claim 1 of the set of claims filed on September 8, 2020, and would therefore not constitute new matter under 35 USC 112(a).
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  Line 4 of claim 11 recites the limitation “said second hinge connection.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “said second hinge connection portion.”
Claim 11 is objected to because of the following informalities:  Line 5 of claim 11 recites the limitation “a bridge portion.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the bridge portion.”

Claim 24 is objected to because of the following informalities:  Line 15 of claim 24 recites the limitation “said first hinge connection.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “said first hinge connection portion.”  
Claim 24 is objected to because of the following informalities:  Line 16 of claim 24 recites the limitation “said second hinge connection.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “said second hinge connection portion.”  
Claim 26 is objected to because of the following informalities:  Line 7 of claim 26 recites the limitation “said second hinge connection.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “said second hinge connection portion.”  
Claim 26 is objected to because of the following informalities:  Lines 8-9 of claim 26 recite the limitation “said first polymeric material.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “said first quantity of polymeric material.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “a bridge portion disposed between and operatively interconnecting said first and second optically-transparent portions with said first hinge connection portion, said second hinge connection, said first and second optically-transparent portions and said bridge portion unitarily formed from said first polymeric material.”  This limitation is indefinite because it is unclear how the bridge portion is disposed between and operatively connects said first and second optically-transparent portions with said first and second hinge connection [portions]?  The bridge portion appears to be disposed between the first and second optically-transparent portions rather than between the first and second optically transparent portions and the first and second hinge connection [portions].  For purposes of examination, this limitation will be interpreted as omitting the reference to the first and second hinge connection [portions], “a bridge portion disposed between and operatively interconnecting said first and second optically-transparent portions, said first and 

Allowable Subject Matter
Claims 1-3, 5-11, and 13-27 are allowed over the prior art of record (although claims 11, 24, and 26 remain subject to the claim objections, detailed above).
Examiner respectfully note that claim 30 is free from prior art-based rejections under 35 USC 102 and 35 USC 103.  However, claim 30 remains subject to the rejection under 35 USC 112(b), detailed above.
Examiner further respectfully notes that amendments to the claims other than to overcome claims objections for claims 11, 24, and 26 and the rejection under 35 USC 112(b) of claim 30, (e.g. to broaden the scope of the claim(s)) may result in prior art-based rejection(s) under 35 USC 102 and/or 35 USC 103 in future office action(s).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest pieces of prior art are USPN 8,342,679 Seeto (Seeto 679) and USPN 7,967,435 Seeto (Seeto 435).
as opposed to a lens itself) that includes a polymeric material and a metal particulate dispersed through the polymeric material (see Figures 1-3) that is detectable by a metal detector.  It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective eyewear of Seeto 679 to instead dispose metal detectable components within an elongated groove within the lens as recited by the currently amended claims without substantial rearrangement and improper hindsight reasoning.
Unlike Seeto 679 and like the currently amend claims, Seeto 435 teaches a protective eyewear with lenses having metal detectable properties (as opposed to lens carriers with Seeto 679).  However, unlike the currently amended claims which recite a lens assembly having metal detectable components disposed within elongated grooves within the lens, Seeto 435 relies on thin metal film layers within the lenses to provide metal detectability properties.  As with Seeto 679, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective eyewear of Seeto 435 to instead dispose metal detectable components within an elongated groove within the lens as recited by the currently amended claims without substantial rearrangement and improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub No. 2007/0298242 Huo teaches an eyewear with metal nanoparticles disposed in the lenses to provide optical filtering for sunglasses rather than metal detectability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732